UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4588
ANTIONE PEOPLES, a/k/a Antoine
Peoples,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-00-100)

                      Submitted: January 16, 2001

                      Decided: February 9, 2001

         Before MICHAEL and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Lisa B. Boggs, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.
2                      UNITED STATES v. PEOPLES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Antione Peoples appeals his sentence of ten years’ imprisonment
following his conviction, pursuant to a guilty plea, of possessing a
firearm after having been convicted of a felony. Peoples objects to the
application of a four-level enhancement for possessing a firearm in
connection with a felony, a two-level enhancement for obstruction of
justice, and the district court’s refusal to credit him with a three-level
downward adjustment for acceptance of responsibility. We review
factual findings made by the district court in connection with a sen-
tencing decision for clear error while legal interpretations of the
guidelines are reviewed de novo. See United States v. Daughtrey, 874
F.2d 213, 217 (4th Cir. 1989); see also United States v. Blake, 81 F.3d
498, 503 (4th Cir. 1996). We have reviewed the briefs, the record, and
the district court’s judgment, and finding no reversible error, we
affirm.

   Peoples was found to possess a loaded handgun and cocaine base
in the course of an encounter with police officers following a lawful
traffic stop. Peoples pleaded guilty to possession of a firearm after
being convicted of a felony. At the sentencing hearing, Peoples’
brother testified that he had briefly given the firearm to Peoples to
hold and that Peoples’ possession of the firearm was merely coinci-
dental. While this testimony, if accepted, might have supported an
argument that the four-level sentencing enhancement under U.S. Sen-
tencing Guidelines Manual § 2K2.1(b)(5) (1998) was inapplicable,
the district court found Peoples’ brother’s version of events to be
unbelievable. The district court accordingly concluded that Peoples
possessed the firearm "in connection with" his possession of the
cocaine base and applied the four-level enhancement. Peoples’ sen-
tence was also enhanced two-levels for obstruction of justice. Credit
for acceptance of responsibility was denied.
                      UNITED STATES v. PEOPLES                      3
   We have reviewed the record and find that the four-level enhance-
ment under § 2K2.1(b)(5) was not reversible error. See United States
v. Nale, 101 F.3d 1000, 1003-04 (4th Cir. 1996). Similarly, we find
that the district court did not clearly err in the application of the
enhancement for obstruction of justice and denial of credit for accep-
tance of responsibility. We therefore affirm Peoples’ sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED